Mr. Justice Clark
delivered the opinion of the Court,
This action of debt is brought, under the Act of 1874, by the city of Erie, against the executors and trustees of the estate of Charles M. Reed, deceased, to recover certain taxes assessed against the defendants’ real estate, situate within the present city limits.
By an Act of Assembly, approved February 25th, 1870, P. L., 242, the limits of the city of Erie were extended to include the borough of South Erie, and a part of Millcreek Township. The defendants are owners of about one hundred acres of land, which, prior to the extension of the city limits, were situate, partially within the borough of South Erie, and partially in Millcreek Township, immediately adjoining the old city.
The city of Erie and also the borough of South Erie were at the time considerably indebted, while the township of Millcreek was free from all indebtedness whatsoever. In relief of the rural portions of the land, included in such extension, it was, by Act of Assembly, and city ordinance, provided as follows: — Act, 25th February, 1870, sec. 9: — The council of said city shall so discrimate in laying the city taxes, as not to impose upon the rural portions those expenses which belong exclusively to the built up portions of said city; for which purpose the assessors shall distinguish in their returns what properties are within agricultural or rural sections, not having the benefit of lighting, paving, police, water and other expenditures, exclusively belonging to said built up portions of said city; and lands within said agricultural or rural districts, used for the purpose of cultivation or farming, and not having any of said privileges, shall be assessed as farm land and rated as such.
Sec. 12, May, 1871: — That so much of that portion of the city of Erie as (by the Act aforesaid) was taken from Mill-creek Township, and annexed to the said city, and not built upon or cut up into city lots, shall be designated as the rural district of the said city of Erie, and all lands within said district shall be assessed as farm lands and rated as such; provided that whenever any tract of land, lying within said district, shall be laid out into city lots and sold as such, then the same shall cease to be rated and assessed as farm lands, and the taxes thereon shall be levied and collected in like manner as on the real estate, within said city, as is now required by law.
*475Ordinance, 4th February, 1882: — That for the year 1881, and. during each and every year thereafter, while this ordinance is in force, all lands in the city of Erie, taken from Millcreek Township, by the Act of February 25th, 1870, extending the limits of said city of Erie, that are or shall hereafter be assessed as farm lands, shall "be allowed an abatement equal to one half the rate assessed on other lands in said city of Erie; and the city clerk is hereby directed, in making out the duplicates of city taxes, to deduct the said abatement as above provided.
In 1879, 1880, 1881, and 1882, the defendants’ lands, which at the time of the extension were in Millcreek Township, were returned by the assessors as farm lands, and were by the city councils, during each of those years, allowed an abatement of one half of the rate assessed, whilst the lands which were in South Erie were not so returned, and no abatement was made of the tax levied thereon.
The defendants’ contention is, that the lands last mentioned are located within the agricultural or rural districts of the city ; are used only for purposes of cultivation or farming, and receive no “benefit from lighting, paving, police, water, and other expenditures exclusively belonging ” to the built up portions of the city; that therefore, in the assessment and levy of taxes, proper discrimation should have been made in their favor, as required by the Act of 1870. Further, that as the Constitution of Pennsylvania provides, that all taxes shall be uniform upon the same class of subjects, within the territorial limits of the authority levying the same, the taxes upon the farm lands, in the former district of South Erie, must be abated in the same proportion, and to the same extent, as the taxes upon the farm lands, formerly in Millcreek Township.
The facts alleged on part of the defendants are to some extent denied: the plaintiffs say, that the lands in question have the benefit of paved streets, gas, water, and the protection of the police. However this may be, in fact, it is certainly true, that the city councils constitute the legal tribunal for the determination of this question. The language of the Act is, that “ the councils of said city shall so discriminate in laying the city taxes, as not to impose upon the rural portions those expenses which belong exclusively to the built up portions of the city ” &c., “ for which purpose the assessors shall distinguish in their returns ” &e. The assessors duty is directory, only; it is the duty of the city councils to make the proper discrimination and abatement; the work of the assessor is intended merely to facilitate the action of councils.
The specific class of property entitled to the abatement is defined by the statute as follows : — “ Lands, within said agri*476cultural or rural districts, used for the purpose of cultivation or farming, and not having any of said privileges, shall be assessed as farm lands and rated as such.” The defendants allege, as we have said, that the lands in question, are in fact farm lands, not having any of said privileges ; but the only tribunal having jurisdiction of this inquiry, has determined the fact otherwise, and we cannot disregard that determination. The whole question of discrimination is by the statute committed to the discretion of the city councils; that discretion is of course not absolute; it is not to be exercised according to mere pleasure or caprice, but under the law; and when the law has confided to a special tribunal the authority to determine certain matters, arising in the course of its duties, the decision of that tribunal, within the scope of its authority, is conclusive.
Whether the owners of this property, were, under the provisions of the statute entitled to the abatement, depended upon certain facts and circumstances, the subject of proof. The decision of councils determined these facts; no appeal is given, or provided for, and that decision is therefore final. The right to. impose taxes for the support of the government, in all its departments, state, county, or municipal, is the prerogative of the legislature. Subject to the restriction of the constitution, that power may be exercised by such agencies as the legislature may establish for that purpose.
The assessment was made by the proper officer, the land was a proper subject of taxation, and the tax was imposed by the proper authority; there can therefore be no legal defence to the payment of the tax.
If, however, the discretion thus conferred is abused, no doubt the power of a Court of equity would be adequate to restrain the perpetration of a palpable wrong. But as this Court said in Saltsman v. Cit of Erie, 9 Pitts. Leg. Jour., N. S., 55, “ within a sound exercise of the discretionary power, a Court of equity would not interfere with the adjusted rate, for this would be to assume to exercise the powers delegated only to the councils.”
There is evidence to show, that the streets of the city surrounding this property are paved; that other streets have been opened wholly or partially through these lands, dividing them into a dozen or more different lots; that the paved streets are lighted with gas, and are supplied at various points with water pipes and Irydrants, communicating with the water works of the city ; that the drainage of the-lots is into the city sewers; that the waste from a slaughter house erected thereon is received into one of these sewers, and is conveyed away; and we may readily assume that the lands in question *477may be largely benefited by these various city improvements. We cannot at all events say, in view of all the evidence, that any such wanton abuse of power, or omission of duty, on the part of the city councils, has been, shown as would have induced a chancellor to restrain the collection; and if the defendants below are not entitled to equitable relief in that form, they certainly cannot in a suit, under the Act of 1874, set up such a defence, in equity, against the collection.
We are of opinion also that the learned judge erred, in his instructions to the jury, as set forth in the eighth assignment of error. The assessments were not in excess of the authority conferred by the statute, the city had power to levy for different purposes, as great a rate as was actually levied, and if the question had been raised at the trial, the specific purposes to which the taxes were to be applied, would doubtless have been shown; but if this were not so, the levy was validated by the Act of 30th April, 1885, P. L., 11.
The judgment is therefore reversed, and a venire facias de novo is awarded.